Winney v. Pallito, No. 264-4-11 Rdcv (Teachout, J., Feb. 9, 2012)

[The text of this Vermont trial court opinion is unofficial. It has been reformatted from the original. The accuracy of the text and the
accompanying data included in the Vermont trial court opinion database is not guaranteed.]
                                                      STATE OF VERMONT

SUPERIOR COURT                                                                                               CIVIL DIVISION
Rutland Unit                                                                                           Docket No. 264-4-11 Rdcv

REX WINNEY,
     Plaintiff

v.

ANDREW PALLITO, Commissioner,
Vermont Department of Corrections,
     Defendant


                                                         DECISION
                                                 Defendant’s Motion to Dismiss

       This matter is before the Court on a Motion to Dismiss filed by Defendant on December
16, 2011. Plaintiff Rex Winney, an inmate in the custody of the Vermont Department of
Corrections (“DOC”), is representing himself. Defendant is represented by Emily A. Carr, Esq.
A hearing on the motion was held on January 3, 2012.

        Plaintiff initially brought suit pursuant to V.R.C.P. 75, seeking review of DOC’s actions,
which allegedly included moving him to a segregation cell, stripping him naked, and leaving him
there for several hours with nothing to cover himself. Plaintiff subsequently amended his
complaint to allege violations of the Eighth Amendment of the United States Constitution. Under
this amendment, Plaintiff sought to recovery mental and emotional damages. Defendant asserts
that Plaintiff has failed to state a claim upon which relief can granted and thus his suit should be
dismissed pursuant to V.R.C.P. 12(b)(6).

        A motion to dismiss for failure to state a claim upon which relief can be granted should
only be granted when it is beyond doubt that there exist no facts or circumstances that would
entitle plaintiff to relief; in reviewing disposition of a V.R.C.P. 12(b)(6) motion to dismiss, the
court assumes that all factual allegations in the complaint are true, and the court accepts as true
all reasonable inferences that may be derived from plaintiffs pleadings and assumes that all
contravening assertions in defendant's pleadings are false. Richards v. Town of Norwich, 169 Vt.
44, 48-49 (1999). The threshold that Plaintiff’s pleading must cross to survive a Rule 12(b)(6)
motion is “exceedingly low.” Bock v. Gold, 2008 VT 81, ¶ 5, 184 Vt. 575 (mem.). “Motions to
dismiss for failure to state a claim are disfavored and rarely granted.” Colby v. Umbrella, Inc.,
2008 VT 20, ¶ 5, 184 Vt. 1.

        Defendant first argues that to the extent Commissioner Pallito is being sued in his official
capacity he is immune from suit. 42 U.S.C. § 1983 is the procedural vehicle through which
Plaintiff can bring his claims for violations of the Eighth Amendment. Defendant is correct that
Section 1983 does not allow for suits against state officials acting in their official capacities. See
Bock v. Gold, 2008 VT 81, ¶ 9, 184 Vt. 575 (mem.) (dismissing claims against prison officials
sued in their official capacities). Plaintiff clarified at the January 3, 2012 hearing that he was not
suing Commissioner Pallito individually. Therefore, any claim against Andrew Pallito personally
is dismissed from this suit.

        At this early stage of the proceedings, Plaintiff’s allegations that prison officials stripped
him naked and left him that way in a segregation cell for several hours are sufficient to assert a
colorable legal claim. Plaintiff should be given the opportunity to amend his complaint and
substitute the proper defendant(s). Plaintiff’s pleadings are sufficient to put the DOC and its
employees on notice of Plaintiff’s claim. To deny Plaintiff any opportunity to amend his
complaint and substitute the proper defendants would work an injustice to Plaintiff. See Wright,
Miller, Kane, & Marcus, 5B Federal Practice and Procedure: Civil 3d § 1357 (stating that leave
to amend a complaint should generally be granted unless it appears certain Plaintiff cannot state
a claim).

        Defendant next argues that Plaintiff has failed to state a claim for relief under the Eighth
Amendment. To make out a claim under the Eighth Amendment, Plaintiff must show both that a
prison official inflicted punishment that was “objectively, sufficiently serious” and that the
official involved had a “sufficiently culpable state of mind.” Farmer v. Brennan, 511 U.S. 825,
834 (1994).

        Plaintiff’s allegations in his complaint are sufficient to meet this standard. Plaintiff
alleges that he was forced to strip naked and left unclothed in a segregation cell for several hours.
This punishment is serious enough to rise to the level of a potential Eighth Amendment violation.
Plaintiff also asserts that prison officials had no legitimate reason for their actions. The alleged
lack of any justification for Plaintiff’s treatment goes to the culpability element of the Eight
Amendment claim. At this stage of the proceedings, the allegations in Plaintiff’s complaint are
sufficient to raise a potentially colorable claim under the Eighth Amendment.

        Defendant also argues that Plaintiff has failed to state a claim for relief under either a
theory of intentional infliction of emotional distress or negligent infliction of emotional distress.
Plaintiff asserts that prison officials intentionally striped him naked and locked him in the
segregation cell. Plaintiff does not allege any bodily injury--a necessary element of a claim for
negligent infliction of emotional distress. Therefore, Plaintiff does not appear to be making a
claim for negligent infliction of emotional distress.

       Plaintiff may, however, be making a claim of intentional infliction of emotional distress.
To sustain a claim for intentional infliction of emotional distress, Plaintiff must show
“outrageous conduct, done intentionally or with reckless disregard of the probability of causing
emotional distress, resulting in the suffering of extreme emotional distress, actually or
proximately caused by the outrageous conduct.” Boulton v. CLD Consulting Eng’rs, Inc., 2003
VT 72, ¶ 31, 175 Vt. 413.

        Plaintiff’s complaint alleges all of the elements of this claim. He alleges that he was
striped naked and left that way in a segregation cell for several hours. Such actions could
constitute the outrageous conduct necessary for an intentional infliction of emotional distress



                                                  2
claim. He also alleges that prison officials did these acts intentionally and that because of these
acts he suffered mental and emotional damages. Plaintiff’s pleading is sufficient to survive a
Rule 12(b)(6) motion to dismiss at this preliminary stage of the proceedings.


                                                  ORDER

       For the foregoing reasons, the defendant’s Motion to Dismiss is denied.

        Plaintiff has 15 days to amend his complaint to name specific defendant(s). Thereafter, a
status conference will be scheduled.

       Dated at Rutland, Vermont this 9th day of February, 2012.


                                                                             ________________________
                                                                        Hon. Mary Miles Teachout
                                                                                    Superior Judge




                                                  3